AO 245B (Rev. 02/08/2019) Judg1nent in a Criminal Petty Case (Modified)                                                                           Page 1 ofl   ·9
                                    UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICTOF CALIFORNIA

                     United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                                                                         (For Offinses Committed On or After Nove1nber 1, 1987)
                                      v.

                 LuisAlfonso Hernandez-Rodriguez                                         Case Number: 3:19-mj-21262

                                                                                        Michael Anthony Hernandez
                                                                                        Defendant's Attorney


REGISTRATION NO. 83938298

THE DEFENDANT:
 lZI pleaded guilty to count( s) 1 of Complaint
                                            ~~~----"~~~~~~~~~~~~~~~~~~~~~~~~~



 D was found guilty to count(s)
   . after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                        Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                             .1

  D The defendant has been found not guilty on count(s)                        ~~~~~~~~~~~~~~~~~~~




  D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                                          dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ¥TIME SERVED                                        D

  lZl Assessment: $10 WAIVED lZl Fine: WAIVED
  lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
   D Court recommends defendant be deported/removed with relative,                           charged in case


      IT IS ORDERED thatthe defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. ff ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Tuesday, March 19, 2019
                                                                                       Date of Imposition of Sentence



                                                                                       H'4Lt~OCK
 Received
               .~\_(,
                            c::,, -...._..r--
                                                   FILED
               DUSM
                                                    MAR I 9 2019
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                         CLERK, U.S. DISTRICT COURT
                                       SOUTHERN DISTRICT OF CALIFORNIA
                                       BY                                 DEPUTY
 Clerk's Office Copy                                                                                                         3:19-mj-21262
